DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings submitted on 9/25/2020 has been accepted by Examiner.
Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, are –LECGCG et al. (20180040155), Dahm et al. ( 20180018814 ), Vetter et al. (20170352181), Ashtown et al. ( 20170345208 ), Ha et al. (9684991 ), Jakob et al. (9013484), Habel et al. (20140204087 ), Jarosz et al. (8638331) – who disclose different photon mapping methods for rendering image.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is the examiner’s statement of reasons for allowance:
	Regarding claim 1, none of the prior arts of record, either alone or in a reasonable combination found disclosing,
33) if the current iteration of photon stage does not need chi-square test, performing flux accumulation and keeping the photon collection radius unchanged; if chi-square test is necessary, 
34) determining whether the radius for photon collection has changed or not; if the photon collection radius is reduced, generating a new hit point and perform distributed ray tracing, and then going to step 31) to start a new iteration of photon pass; otherwise, going directly to step 31) to start a new iteration of photon pass, wherein for each iteration of photon pass, a current iteration of rendering results are obtained according to a current accumulated flux for radiance computation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742.  The examiner can normally be reached on MThF 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NURUN N FLORA/             Primary Examiner, Art Unit 2619